Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/16/2019 as modified by the preliminary amendment filed on 02/11/2020.  Claims 1-2, 4-5, 8-12, 14-18 and 21-26 are now pending in the present application.

Information Disclosure Statement
The information disclosure statements submitted on 04/02/2020, 06/08/2020, 07/01/2020, 11/03/2020, 11/13/2020, 03/08/2021, 05/21/2021 and 12/16/2021 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8-10, 14-18, 21-13 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Makela et al.  (US 20060218197 A1, hereinafter Makela), in view of Abdulla (US 8738571 B1, hereinafter Abdulla).
Regarding claim 1, Makela discloses, a file processing method implemented by a mobile terminal (see e.g., “terminal 1 is provided with a directory for processing files, the directory comprising information about the files stored in the terminal 1 as well as about the memory units allocated for them”, Fig. 1, [0023]), the file processing method comprising:
obtaining a first operation from a user (see e.g., “The user can use, for example, a file manager program, or the like, to process the files stored in the memory 3. Thus, the control unit 2 retrieves, from the directory, information related to the files stored in the memory 3, and transmits it to be displayed on the display 4”, Fig. 1, [0023]);
displaying, in response to the first operation, a first file on a first screen of a first application (see e.g., “Thus, the control unit 2 retrieves, from the directory, information related to the files stored in the memory 3, and transmits it to be displayed on the display 4.1…the user can select a given file or given files and take some steps, such as open the file, transfer the file to another location, or delete the file.”, Fig. 1, [0023]);

displaying, in response to the second operation, the first file on a recycle bin screen of the first application (see e.g., “At the stage when a file is deleted… The file to be deleted is logically transferred to a local storage location 11 for deleted files, i.e. a wastebasket”, Fig. 1, [0024]);
Makela fails to explicitly disclose deleting, after displaying the first file on the recycle bin screen, a first data table so that the first file is invisible to the user on the recycle bin screen;
obtaining, after deleting the first data table, a third operation from the user; and 
generating, in response to the third operation, a second data table so that the first file is visible to the user on the recycle bin screen.
In the same field of endeavor, Abdulla discloses, deleting, after displaying the first file on the recycle bin screen, a first data table so that the first file is invisible to the user on the recycle bin screen Abdulla(see e.g., “In step 410 of FIG. 4, in accordance with some embodiments, a deletion request of a file from an extended recycle bin may be received. The request may come from the action of emptying the extended recycle bin, manually or programmatically removing the file from the extended recycle bin”, Fig. 4, column 5, lines 24-28);
obtaining, after deleting the first data table, a third operation from the user (see e.g., “In step 810, a request to restore a file may be received”, column 7, lines 58-59); and
generating, in response to the third operation, a second data table so that the first file is visible to the user on the recycle bin screen (see e.g., “in step 820, a user may initiate a restore of the stub by moving the stub out of the extended recycle bin and moving to a former location on a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in order to improved method or system that leverages on backup and archiving techniques to provide extended deletion and restoration function (see Alfred, column 1, lines 56-58).
Regarding claim 2, Makela and Abdulla combined disclose, wherein before obtaining the second operation, the first file belongs to a first album of the first application (see Makela e.g., “it is first examined, if the local wastebasket 11 contains such complete older files FF which could be, if necessary, divided into parts X, Y, and if e.g. part Y (or the whole file FF) could be transferred to the remote wastebasket 13”, Fig. 6, [0040]), and 
In the same filed of endeavor, Abdulla discloses, wherein after generating the second data table (see Abdulla e.g., “depending on the configurations of a particular backup method, there may be multiple copies for each stub. For example, File N Stub 115 may have one backup copy, Copy of File N Stub 150 stored in Backup 120. File 1 Stub 105 may have two backup copies, Copy of File 1 Stub 125 and Copy of File 1 Stub 130, with each copy representing a consistent state of File 1 Stub 105 as it existed at a particular point in time. Similarly, File 2 Stub 110 may have three backup copies, Copy of File 2 Stub 135, Copy of File 2 Stub 140, and Copy of File 2 Stub 145”, column 4, lines 29-38), the file processing method further comprises:
displaying the first file on the recycle bin screen (see e.g., “a deletion request of a file from an extended recycle bin may be received.”, column 5, lines 24-26);

displaying, in response to the fourth operation, the first file on a screen corresponding to the first album, wherein the first file belongs to the first album after obtaining the fourth operation (see Abdulla e.g., “The request may come from the action of emptying the extended recycle bin, manually or programmatically removing the file from the extended recycle bin. In some embodiments, the file placed in the extended recycle bin may be a stub corresponding to a file stored on Secondary Storage 170. Upon receiving the deletion request, prevent delete setting is analyzed in step 420.”, column 5, lines 26-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in order to improved method or system that leverages on backup and archiving techniques to provide extended deletion and restoration function (see Alfred, column 1, lines 56-58).
Regarding claim 4, Makela and Abdulla combined disclose, displaying the first file on the recycle bin screen (see Abdulla e.g., “Extended Recycle Bin 165 may temporarily store stubs that have been marked for deletion, but have not yet been removed from Data Storage System 10. Different from a conventional recycle bin, Extended Recycle Bin 165 has the additional functionality of preventing deletion of files from Secondary Storage 170”, column 4, lines 52-57);
obtaining a fourth operation from the user on the recycle bin screen (see Abdulla e.g., “a deletion request of a file from an extended recycle bin may be received.”, column 5, lines 24-26); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in order to improved method or system that leverages on backup and archiving techniques to provide extended deletion and restoration function (see Alfred, column 1, lines 56-58).
Regarding claim 5, Makela and Abdulla combined disclose, a cloud identifier of a source album to which the first file belongs (see Abdulla e.g., “Secondary Storage 750 may also be a cloud storage using file object identifiers for archiving and file retrieval”, column 7, lines 55-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in order to improved method or system that leverages on backup and archiving techniques to provide extended deletion and restoration function (see Alfred, column 1, lines 56-58).
Regarding claim 8, Makela and Abdulla combined disclose, changing a storage location of the first file from a first directory to a second directory configured to store one or more files displayed on the recycle bin screen (see Abdulla e.g., “Even though the stub is no longer present in Data Storage System 10, with prevent delete option enabled, emptying Extended Recycle Bin 600 does not remove File 1 Version 1 660 from Secondary Storage 660. As shown in FIG. 6, File 1 Version 1 660 remains on Secondary Storage 650 even though the corresponding stub is not 
changing a filename of the first file from a first name to a second name (see Abdulla e.g., “scenario depicted in FIG. 6 assumes File 1 Version 1 and File 1 Version have different names”, column 6, lines 53-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in order to improved method or system that leverages on backup and archiving techniques to provide extended deletion and restoration function (see Alfred, column 1, lines 56-58).
Regarding claim 9, Makela and Abdulla combined disclose, encoding the metadata using a preset coding scheme to obtain a target character string, wherein the second name is the target character string (see Abdulla e.g., “the file access method for CAS is content based addressing. When information is stored into a CAS system, the system may record a content based address, which is an identifier uniquely and permanently linked to the information content itself. For example, a CAS system may calculate a hash value using the content, and use the calculated hash value as a content identifier. A request to retrieve information from a CAS system may provide the content identifier, e.g., the hash value, from which the system can determine the physical location of the data and retrieve it. Because the identifiers are based on content, any changes to a data element will necessarily change its content address”, column 7, lines 6-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in 
Regarding claim 10, Makela and Abdulla combined disclose, obtaining the metadata by decoding the second name using the preset coding scheme (SAEE Abdulla e.g., “…A request to retrieve information from a CAS system may provide the content identifier, e.g., the hash value, from which the system can determine the physical location of the data and retrieve it. Because the identifiers are based on content, any changes to a data element will necessarily change its content address”, column 7, lines 13-18); and
generating the second data table based on the metadata (see Abdulla e.g., “Using CAS as Secondary Storage 750 has the advantage of maintaining different versions of a file even if different versions share the same name. Since the content identifier may be a hash value calculated using the content of the file, once the content changes”, column 7, lines 19-23 and/or “…A request to retrieve information from a CAS system may provide the content identifier, e.g., the hash value, from which the system can determine the physical location of the data and retrieve it. Because the identifiers are based on content, any changes to a data element will necessarily change its content address”, column 7, lines 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in order to improved method or system that leverages on backup and archiving techniques to provide extended deletion and restoration function (see Alfred, column 1, lines 56-58).
Regarding claim 14, Makela discloses, a mobile terminal (see e.g., “terminal 1 is provided with a directory for processing files, the directory comprising information about the 
a processor (see e.g., control 2, Fig. 4,);
a memory (see e.g., memory 3, Fig. 4) coupled to a processor and configured to store instructions that, when executed by the processor, causes the mobile terminal to: 
obtain a first operation from a user (see e.g., “The user can use, for example, a file manager program, or the like, to process the files stored in the memory 3. Thus, the control unit 2 retrieves, from the directory, information related to the files stored in the memory 3, and transmits it to be displayed on the display 4”, Fig. 1, [0023]);
display, in response to the first operation, a first file on a first screen of a first application (see e.g., “Thus, the control unit 2 retrieves, from the directory, information related to the files stored in the memory 3, and transmits it to be displayed on the display 4.1…the user can select a given file or given files and take some steps, such as open the file, transfer the file to another location, or delete the file.”, Fig. 1, [0023]);
obtain a second operation from the user on the first screen (see e.g., “…the user can select a given file or given files and take some steps, such as open the file, transfer the file to another location, or delete the file.”, Fig. 1, [0023]);
display, in response to the second operation, the first file on a recycle bin screen of the first application (see e.g., “At the stage when a file is deleted… The file to be deleted is logically transferred to a local storage location 11 for deleted files, i.e. a wastebasket”, Fig. 1, [0024]);
Makela fails to explicitly disclose delete, after displaying the first file on the recycle bin screen, a first data table so that the first file is invisible to the user on the recycle bin screen;
obtain, after deleting the first data table, a third operation from the user; and 

In the same field of endeavor, Abdulla discloses, deleting, after displaying the first file on the recycle bin screen, a first data table so that the first file is invisible to the user on the recycle bin screen Abdulla(see e.g., “In step 410 of FIG. 4, in accordance with some embodiments, a deletion request of a file from an extended recycle bin may be received. The request may come from the action of emptying the extended recycle bin, manually or programmatically removing the file from the extended recycle bin”, Fig. 4, column 5, lines 24-28);
obtain, after deleting the first data table, a third operation from the user (see e.g., “In step 810, a request to restore a file may be received”, column 7, lines 58-59); and
generate, in response to the third operation, a second data table so that the first file is visible to the user on the recycle bin screen (see e.g., “in step 820, a user may initiate a restore of the stub by moving the stub out of the extended recycle bin and moving to a former location on a primary storage. The user may then follow restored stub pointer to locate a file stored on a secondary storage in step 835 and retrieve the file in step 840”, Fig. 8, column 7, lines 62-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in order to improved method or system that leverages on backup and archiving techniques to provide extended deletion and restoration function (see Alfred, column 1, lines 56-58).
Regarding claim 15, Makela and Abdulla combined disclose, wherein before obtaining the second operation, the first file belongs to a first album of the first application (see Makela e.g., “it is first examined, if the local wastebasket 11 contains such complete older files FF which 
In the same filed of endeavor, Abdulla discloses, wherein after generating the second data table (see Abdulla e.g., “depending on the configurations of a particular backup method, there may be multiple copies for each stub. For example, File N Stub 115 may have one backup copy, Copy of File N Stub 150 stored in Backup 120. File 1 Stub 105 may have two backup copies, Copy of File 1 Stub 125 and Copy of File 1 Stub 130, with each copy representing a consistent state of File 1 Stub 105 as it existed at a particular point in time. Similarly, File 2 Stub 110 may have three backup copies, Copy of File 2 Stub 135, Copy of File 2 Stub 140, and Copy of File 2 Stub 145”, column 4, lines 29-38), the instructions further causes the mobile terminal to:
display the first file on the recycle bin screen (see e.g., “a deletion request of a file from an extended recycle bin may be received.”, column 5, lines 24-26);
obtain a fourth operation from the user on the recycle bin screen (see Abdulla e.g., “a deletion request of a file from an extended recycle bin may be received.”, column 5, lines 24-26); and
display, in response to the fourth operation, the first file on a screen corresponding to the first album, wherein the first file belongs to the first album after obtaining the fourth operation (see Abdulla e.g., “The request may come from the action of emptying the extended recycle bin, manually or programmatically removing the file from the extended recycle bin. In some embodiments, the file placed in the extended recycle bin may be a stub corresponding to a file stored on Secondary Storage 170. Upon receiving the deletion request, prevent delete setting is analyzed in step 420.”, column 5, lines 26-32).

Regarding claim 16, Makela and Abdulla combined disclose, wherein before obtaining the second operation, the first file belongs to a first album of the first application (see Makela e.g., “it is first examined, if the local wastebasket 11 contains such complete older files FF which could be, if necessary, divided into parts X, Y, and if e.g. part Y (or the whole file FF) could be transferred to the remote wastebasket 13”, Fig. 6, [0040]), and 
In the same filed of endeavor, Abdulla discloses, wherein after generating the second data table (see Abdulla e.g., “depending on the configurations of a particular backup method, there may be multiple copies for each stub. For example, File N Stub 115 may have one backup copy, Copy of File N Stub 150 stored in Backup 120. File 1 Stub 105 may have two backup copies, Copy of File 1 Stub 125 and Copy of File 1 Stub 130, with each copy representing a consistent state of File 1 Stub 105 as it existed at a particular point in time. Similarly, File 2 Stub 110 may have three backup copies, Copy of File 2 Stub 135, Copy of File 2 Stub 140, and Copy of File 2 Stub 145”, column 4, lines 29-38), the instructions further causes the mobile terminal to:
display the first file on the recycle bin screen (see e.g., “a deletion request of a file from an extended recycle bin may be received.”, column 5, lines 24-26);
obtain a fourth operation from the user on the recycle bin screen (see Abdulla e.g., “a deletion request of a file from an extended recycle bin may be received.”, column 5, lines 24-26); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in order to improved method or system that leverages on backup and archiving techniques to provide extended deletion and restoration function (see Alfred, column 1, lines 56-58).
Regarding claim 17, Makela and Abdulla combined disclose, display the first file on the recycle bin screen (see Abdulla e.g., “Extended Recycle Bin 165 may temporarily store stubs that have been marked for deletion, but have not yet been removed from Data Storage System 10. Different from a conventional recycle bin, Extended Recycle Bin 165 has the additional functionality of preventing deletion of files from Secondary Storage 170”, column 4, lines 52-57);
Obtain a fourth operation from the user on the recycle bin screen (see Abdulla e.g., “a deletion request of a file from an extended recycle bin may be received.”, column 5, lines 24-26); and
delete, in response to fourth operation, the first file from the mobile terminal (see Abdulla e.g., “If the prevent delete setting is enabled, in step 430, the stub in the extended recycle bin 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in order to improved method or system that leverages on backup and archiving techniques to provide extended deletion and restoration function (see Alfred, column 1, lines 56-58).
Regarding claim 18, Makela and Abdulla combined disclose, a cloud identifier of a source album to which the first file belongs (see Abdulla e.g., “Secondary Storage 750 may also be a cloud storage using file object identifiers for archiving and file retrieval”, column 7, lines 55-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in order to improved method or system that leverages on backup and archiving techniques to provide extended deletion and restoration function (see Alfred, column 1, lines 56-58).
Regarding claim 21, Makela and Abdulla combined disclose, change a storage location of the first file from a first directory to a second directory wherein the second directory stores one or more files displayed on the recycle bin screen (see Abdulla e.g., “Even though the stub is no longer present in Data Storage System 10, with prevent delete option enabled, emptying Extended Recycle Bin 600 does not remove File 1 Version 1 660 from Secondary Storage 660. As shown in FIG. 6, File 1 Version 1 660 remains on Secondary Storage 650 even though the corresponding stub is not present. The existence of File 1 Version 1 660 may enable the user to restore File 1 Version 1 660”, column 6, lines 37-41); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in order to improved method or system that leverages on backup and archiving techniques to provide extended deletion and restoration function (see Alfred, column 1, lines 56-58).
Regarding claim 22, Makela and Abdulla combined disclose, encode the metadata using a preset coding scheme to obtain a target character string, and wherein the second name is the target character string (see Abdulla e.g., “the file access method for CAS is content based addressing. When information is stored into a CAS system, the system may record a content based address, which is an identifier uniquely and permanently linked to the information content itself. For example, a CAS system may calculate a hash value using the content, and use the calculated hash value as a content identifier. A request to retrieve information from a CAS system may provide the content identifier, e.g., the hash value, from which the system can determine the physical location of the data and retrieve it. Because the identifiers are based on content, any changes to a data element will necessarily change its content address”, column 7, lines 6-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in order to improved method or system that leverages on backup and archiving techniques to provide extended deletion and restoration function (see Alfred, column 1, lines 56-58).
Regarding claim 23, Makela and Abdulla combined disclose, obtain the metadata by decoding the second name using the preset coding scheme (SAEE Abdulla e.g., “…A request to retrieve information from a CAS system may provide the content identifier, e.g., the hash value, from which the system can determine the physical location of the data and retrieve it. Because the identifiers are based on content, any changes to a data element will necessarily change its content address”, column 7, lines 13-18); and
generate the second data table based on the metadata (see Abdulla e.g., “Using CAS as Secondary Storage 750 has the advantage of maintaining different versions of a file even if different versions share the same name. Since the content identifier may be a hash value calculated using the content of the file, once the content changes”, column 7, lines 19-23 and/or “…A request to retrieve information from a CAS system may provide the content identifier, e.g., the hash value, from which the system can determine the physical location of the data and retrieve it. Because the identifiers are based on content, any changes to a data element will necessarily change its content address”, column 7, lines 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in order to improved method or system that leverages on backup and archiving techniques to provide extended deletion and restoration function (see Alfred, column 1, lines 56-58).
Regarding claim 26, Makela and Abdulla combined disclose, back up the first data table to obtain a third data table (see Abdulla e.g., “When the stub cannot be located from the extended recycle bin, a copy of the stub may be located from a backup storage in step 825”, column 8, lines 3-5); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Makela with Abdulla, in order to improved method or system that leverages on backup and archiving techniques to provide extended deletion and restoration function (see Alfred, column 1, lines 56-58).
Allowable Subject Matter
Claims 11-12 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 11, the prior arts fail to teach, wherein the second name is the deletion time of the first file, and wherein the file processing method further comprises:
obtaining a target character string by encoding the metadata using a preset coding scheme; and
storing the target character string and the deletion time of the first file in correspondence in a binary file of the second directory.
As to claim 24, the prior arts fail to teach, wherein the second name is the deletion time of the first file, and wherein the instruction further causes the mobile terminal to :
obtain a target character string by encoding the metadata using a preset coding scheme; and
store the target character string and the deletion time of the first file in correspondence in a binary file of the second directory.


Claims 12 and 25 also objected as being dependent on an objected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645